Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
24, 2008







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed July 24, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00645-CV
____________
 
IN RE LIONEL NEWMAN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On July
17, 2008, relator, Lionel Newman, filed a petition for writ of
mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asks this court to compel the
Clerk of the 230th District Court of Harris County to forward his notice of
appeal from the trial court=s denial of his motion for DNA testing to the appropriate
court of appeals.  




Relator
has not filed an affidavit of indigence with his petition as required by Rule
20.1 of the Texas Rules of Appellate Procedure.  Tex. R. App. P. 20.1.  The
court of appeals is not required to rule on matters unless a filing fee has
been paid or a proper affidavit of indigence has been filed.  In re Grable,
No. 14-04-00779-CV, 2004 WL 1946136, at *1 (Tex. App.CHouston [14th Dist.] Sept. 2, 2004,
orig. proceeding) (mem. op.).  Moreover, relator has not provided this court
with a sworn or certified record.  Tex. R. App. 52.7(a).
Relator
has not established his entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus.  
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed July 24, 2008.
Panel consists of Justices Yates,
Anderson, and Brown.